Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This is to acknowledge the receipt of applicant’s “Arguments/Remarks” and “132 Declaration” filed on 10/26/2021. 
Status of Claims
Claims 1-11, 18, 22, 30, 41, 53,  58, 68, 74-75, 89, 93, and 97-147 have been cancelled; Claims 61-67, 69-71, 148-157, and 188 are withdrawn from consideration as non-elected claims; Claims 12-17, 19-21, 23-29,  31-40, 42-52, 54-57, 59-60, 72-73, 76-88, 90-92, 94-96, and 158-187 remain for examination, wherein claims 12, 26, 36, 48, 72, 83, 158, 166, and 175 are independent claims. There is no amendment since previous office action dated 4/28/2021.
Allowance Subject matter
Claims 16, 23-24, 28, 33-34, 39, 44-45, 51, 56-57, 78-79, 81, 87, 94-95, 167, 172-173, and 181-184 include allowable subject matter,  these claims are still objected to as depending from rejected independent claim(s), but would be allowed if rewritten in independent form including all of the limitations of the base claim and any intervening claims since it is noted that the recorded prior art(s) does not specify the claimed Mn amount in the filler material as recited in the instant claims.
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15, 17, 19-21, 25-27, 29,  31-32, 35-38, 40, 42-43, 46-50, 52, 54-55, 59-60, 72-73, 76-77, 80, 82-86, 88, 90-92, 96, and 158-166, 168-171, 174-180, and 185-187 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canourgues et al (WO2007/125182, corresponding to US 8,614,008, listed in IDS filed on 9/22/2017, thereafter US’008) in view of Takahashi et al (EP 0502 390 A1, thereafter EP’390).
US’008 in view of EP’390 is applied to the instant claims 12-15, 17, 19-21, 25-27, 29,  31-32, 35-38, 40, 42-43, 46-50, 52, 54-55, 59-60, 72-73, 76-77, 80, 82-86, 88, 90-92, 96, and 158-166, 168-171, 174-180, and 185-187 for the same reason as stated in the previous office action dated 4/28/2021.

Response to Arguments
Regarding the Applicant’s “132 Declaration” filed on 10/26/2021, which has been fully considered but it is insufficiently to overcome the rejection for the instant claims as stated above since it includes arguments only and there is no evidence to show the criticality of the claimed limitations in term of properties of welded steel part over the 
Applicant’s arguments to the rejection to Claims 12-15, 17, 19-21, 25-27, 29,  31-32, 35-38, 40, 42-43, 46-50, 52, 54-55, 59-60, 72-73, 76-77, 80, 82-86, 88, 90-92, 96, and 158-166, 168-171, 174-180, and 185-187 have been fully considered but they are not persuasive. 
The Applicant’s arguments are summarized as following:
1, US’008 seeks to avoid the presence of any unnecessary exogenous metal in the weld pool and US’008 does not mention of the use of filler wires in the butt-welding process (8-10 of the Applicant’s “132 Declaration”). 
2, there is no apparent reason to modify US’008 in view of EP’390 since they provide desired hardness themselves and EP’390 does not teach higher carbon content in the filler wire compared to base metal (12-18 of the Applicant’s “132 Declaration”).
3, US’008 and EP’390 have different concerns and applications (page 28-31 of the Applicant’s “Arguments/Remarks” and 12, 19-23, 27, 29 of the Applicant’s “132 Declaration”).
4, Filler metals of EP’390 all include exogenous materials such as Cr, Mo, Si, Ti, Al, which contrary to the application of US’008 (page 32-page 34 of the Applicant’s “Arguments/Remarks” and 23-27 of the Applicant’s “132 Declaration”). 
5, the #6 in table 3 is a failed weld, which not a suitable example (33 of the Applicant’s “132 Declaration”). There is no success examples for higher carbon content in filler wire compared to base metal which contrary to the instant invention (page 34-38 
6, claims 12, 26, 72, 83, 158, and relative dependent claims are argued separately. They are allowable since EP’390 does not specify success examples for increasing carbon content and improving hardness (page 39-41of the Applicant’s “Arguments/Remarks” and 30-33 of the Applicant’s “132 Declaration”).
7, claims 163, 177-180 argued separately. They are allowable since the carbon amount of base metal in the instant claims are outside the carbon range of EP’390’s base metal.
8, independent claims 26, 36, 48 and dependent claims 17, 77,88, and 168. They are allowable since #6 in table 3 is a failed examples.
9, dependent claim 185 is argued separately. It depends on claim 175 and it claims a 0.35wt% or less of carbon in the weld metal zone.
In response,
Regarding the argument 1, it is unclear for “unnecessary” as argued and there is no any limitations in the instant claims to limit the amount of exogenous metal in the weld pool. It is further noted that there is no disclosure in US’088 to avoid applying the use of filler wires in the butt-welding process.
Regarding the arguments 2, 5-6, and 8, EP’390 specify including 0.05-1 wt% C in order to desired austenite effect (Page 6, 5th paragraph of EP’390), which provides motivation to increasing C in welding zone. Considering C content only (It is noted that all of the independent claims do not include limitation for the alloy elements in the filler material except C and claim 166 does not include even any limitation for the alloy elements in filler material), in Example 1 on page 8 of EP’390 having base metal with 0.7wt%C (table 1 of EP’390), filler metal with 0.8wt%C (#30 as working example in table 3 of EP’390); in Example 10 on page 10 of EP’390 having base metal with 0.4wt%C (code B in table 17 of EP’390), filler metal with 0.8wt%C (#11 as working example in table 19) or 0.5wt%C (#15 as working example in table 19); in Example 14 on page 11 of EP’390 having base metal with 0.7wt%C (in table 21 of EP’390), filler metal with 0.8wt%C (#13 as working example in table 23) . All these examples show higher C content in filler metal compared to base metal.
Regarding the argument 3, both US’008 and EP’390 teaches welding metal material by laser welding process. There is no limitation in EP’390 to limit the filler metal of EP’390 only apply in a no pre-coated porous sintered material; actually EP’390 provides welding filler material with higher carbon content compared to the welding substrate to obtain high hardness in the welding zone (examples and Fig.3-4 of EP’390) and EP’390 specify including 0.05-1 wt% C in order to desired austenite effect (Page 6, 5th paragraph of EP’390). EP’390 teaches obtaining desired hardness distribution in the weld zone as show in Fig.3-4, which provides motivation to combine EP’390 to US’008. 
Regarding the argument 4, Firstly, it is noted that the exogenous metal elements such as Al in EP’390 is optional element (See table 3 of EP’390) and the Applicant admitted there is Al in the AlSiFe intermetallic alloy layer in the weld zone. Secondly, the Applicant’s arguments are against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPG 871 (CCPA 1981); In re Merck 8 Co., 800 F.2d 1091,231 USPG 375 (Fed. Cir, 1988). In the instant 
Regarding the arguments 7 and 9, it is noted that the Applicant’s arguments are against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPG 871 (CCPA 1981); In re Merck 8 Co., 800 F.2d 1091,231 USPG 375 (Fed. Cir, 1988). In the instant ease, J Canourgues et al (US’008) in view of Takahashi et al (EP’390) is applied to the instant claims. The reason and motivation for the combination can refer to the rejection above and previous office action dated 04/28/2021.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734